--------------------------------------------------------------------------------

Exhibit 10.4
 
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, made as of February 15, 2011, between FUNCTION (X), INC.,
a Delaware corporation (the “Employer”), and Janet Scardino (the “Executive”).


WHEREAS, the Board of Directors of the Employer (the “Board”) has determined
that it is in the Employer’s interest to enter into this Employment Agreement
with the Executive in order to secure, and in the future to be assured of, the
Executive’s abilities, services, and judgment as a member of senior management
of the Employer, upon the terms and provisions and subject to the conditions
stated in this agreement.


NOW, THEREFORE, the Employer and the Executive agree as follows:


1.                  Employment. Upon the terms and subject to the conditions of
this agreement, the Employer employs the Executive, and the Executive accepts
employment.


2.                  Term; Dates.


2.1            The term of the Executive’s employment shall commence on the
Effective Date and, unless sooner terminated in accordance with the provisions
of this agreement, continue for three (3) years (the “Initial Term”), and will
thereafter automatically renew for one additional three-year term (the "Renewal
Term") commencing immediately upon expiration of the Initial Term unless: (i)
either party at least ninety (90) days prior to the expiration of the Initial
Term provides written notice to the other party of their intention not to renew;
or (ii) sooner terminated by either party in accordance with this agreement.


2.2            This agreement refers to the dates defined in this section, as
follows: (i) the date of commencement of employment pursuant to this agreement
is the “Effective Date”; (ii) the period of time during which the Executive is
an employee of the Employer pursuant to and in accordance with the terms and
provisions of this agreement is hereinafter referred to as the “Term”; (iii)
each year which begins with the Effective Date (or with the anniversary of the
Effective Date) and continues until the next anniversary of the Effective Date
is hereinafter referred to as an “Employment Year”; and (iv) the last date of
employment, for any reason,  is the “Expiration Date.”


3.                  Executive’s Position, Duties, and Authority.


3.1            The Employer shall employ the Executive, and the Executive shall
serve as Chief Executive Officer of the Employer, and in such other positions
with the Employer and its subsidiaries that are reasonably acceptable to the
Executive. The Executive shall have executive duties, functions, authority, and
responsibilities commensurate with the office or offices the Executive from time
to time holds with the Employer in a corporation that is public, subject, in
accordance with applicable law, to the supervision and direction of the Board
and its Executive Chairman.

 
 

--------------------------------------------------------------------------------

 

3.2            The Executive agrees to tailor Executive’s conduct with the
written employment policies which the Employer generally applies to all of its
employees, and additionally agrees that the Employer may make necessary and
reasonable amendments to its policies from time to time during the Term, to the
extent not inconsistent with the terms of this agreement. The Executive and the
Employer agree that these policies supplement, but do not amend or otherwise
modify, the express terms of this agreement in the manner authorized by Section
17.5 of this agreement.


3.3            As soon as practicable after the Effective Date, and
simultaneously with the appointment of a majority of the members of the Board
who are “independent” in accordance with the provisions of applicable law, the
Board shall appoint the Executive as a member of the Board, subject to removal
and reelection in accordance with the provisions of Employer’s Certificate of
Incorporation and By-Laws applicable to all members of the Board as in effect
during the Term.


4.                  Principal Occupation. The Executive shall devote Executive’s
full working time to the business and affairs of the Employer and to the
fulfillment of the duties under this agreement in a diligent and competent
fashion.


4.1            The Employer acknowledges and agrees that during the Term:


(a)            the Executive may continue service as a director and officer (or
in a similar capacity) on the advisory board of Kapital, whose business
Executive represents is not competitive with that of the Employer or any of its
subsidiaries and shall not involve a time commitment which shall impair
Executive’s ability to perform the duties required hereunder; and


(b)            the Executive agrees that Executive’s continued service as
described in Section 4.1(a) shall be subject to the review and approval of the
Employer’s Board (based on the criteria of competitiveness and time commitment),
so long as the Board’s discretion is not applied unreasonably.


Where the Board withdraws its approval for the continuation of the Executive’s
service as described in Section 4.1(a), the Executive agrees that Executive
shall promptly resign from such position. The Executive and Employer agree that
nothing in this Section 4.1 applies to the Executive’s membership or
contribution of Executive’s non-working time or services, in a non-remunerative
capacity, to any: charitable or educational organization, foundation, or
association; political organization or campaign; religious group, foundation, or
organization; or non-profit trade, professional, community, or recreational
organization or club, so long as the purpose or aim of any such organization
presents no conflict with the business of the Employer or any of its
subsidiaries, as determined by the Board.


4.2            The Employer acknowledges and agrees that during the Term, the
Executive may devote a portion of Executive’s business time to personal
investments and outside business commitments, provided, however that: (a) such
activities do not conflict with the business of the Employer or any of its
subsidiaries, (b) such activities do not interfere, directly or indirectly, with
the performance by the Executive of Executive’s obligations under this
agreement, and (c) such activities do not result in a breach by the Employer of
any non-competition or any other similar type of agreement to which the Employer
or any of its subsidiaries  may be a party.

 
2

--------------------------------------------------------------------------------

 

4.3            No provision of this agreement shall be construed to prohibit the
Executive’s: (a) acquisition, ownership, or trading, including without
limitation the Executive’s indirect ownership, of less than two percent (2%) of
the issued and outstanding stock (or comparable bonds, options, derivatives, or
negotiable instruments) of a business entity having securities publicly traded
anywhere in the world, provided, however, that the ownership limitations of this
clause (a) shall not apply to (i) the Executive’s ownership of any such
securities through an open-end mutual fund or (ii) the Executive’s ownership of
any such securities that precedes the Effective Date if, but only if, the issuer
of the securities is not a competitor of the Employer; or (b) passive ownership
of stock, partnership interests, or comparable ownership interests or securities
in any for-profit private business entity that is not directly competitive with
the business of the Employer or any of its subsidiaries. The Employer
additionally agrees that nothing in this agreement shall operate to prohibit the
Executive’s acceptance of a testamentary gift, bequest, or its equivalent, nor
the Executive’s retention of any such gift, bequest, or its equivalent following
its delivery, so long as the Executive retains the interest(s) solely for
investment purposes.


5.                  Location of Employment.  Unless the Executive otherwise
consents in writing, the usual place for the performance of Executive’s services
shall be the Employer’s principal office located in the Borough of Manhattan,
New York, New York, or such other location within the New York/New
Jersey/Connecticut metropolitan area (the “Metropolitan Area”), as established
by the Employer.  Notwithstanding the foregoing, the Executive acknowledges and
agrees that the nature of the Executive’s position and overall responsibilities
with the Employer shall require the Executive to travel within and without the
United States from time to time during the Term and such travel may for extended
periods of time.


6.                  Base Salary.


6.1            During the Term, the Employer shall pay to the Executive an
initial annualized base salary, payable in equal installments during each
Employment Year equal to $500,000, payable in accordance with the Employer’s
ordinary payroll practices, provided that the Board shall review the Executive’s
base salary at least annually at the end of each Employment Year, and the Board
shall increase, but not decrease, the base salary by a minimum of at least five
percent (5%) over the then current Base Salary (such annual base salary, as it
may be increased from time to time, the “Base Salary”).


6.2            For each Employment Year, at the election of the Executive, the
Base Salary may be payable in cash or in shares of common stock of the Employer
(or any combination thereof); provided, however, that if the Executive elects to
have some Base Salary paid in shares of common stock of the Employer, a portion
thereof nevertheless shall be payable in cash rather than in shares in an amount
sufficient to cover applicable withholding and employment taxes on such Base
Salary in accordance with Section 17.9 hereof as well any pre-tax amounts
required to be withheld pursuant to the Executive’s participation in the
employee benefit plans and programs described in Section 9.2 hereof.  Each such
election shall be available to the Executive so long as the Employer’s common
stock is publicly traded at the commencement of each Employment Year and through
the Price Determination Period (as defined below), and each such election shall
be made in writing and at the commencement of each Employment Year, provided
that if the Executive fails to validly make any such election, the Base Salary
for the applicable Employment Year shall be paid automatically in cash. For each
Employment Year, the issue price of each share of common stock (the “Share
Price”) shall be equal to the weighted average price of a share of common stock
for the first twenty (20) trading days of such Employment Year (the “Price
Determination Period”), and the total amount of shares of common stock issuable
to the Executive for such Employment Year shall be equal to the quotient
obtained by dividing the Base Salary for such Employment Year by the applicable
Share Price.  The grant of all such shares of common stock shall be made as of
the first day of such Employment Year and shall vest in accordance with the
Employer’s ordinary payroll practices, provided that the actual number of shares
on each vesting date shall be reduced by an amount equal to the cash amount(s)
required to be withheld in accordance with the proviso of the first sentence of
this Section 6.2 (i.e., an amount of shares equal to the quotient obtained by
dividing the cash amount(s) required to be withheld by the applicable Share
Price).

 
3

--------------------------------------------------------------------------------

 

7.                  Bonus and Equity Grants.


7.1            During each year of the Term, the Executive shall be eligible to
participate in the executive incentive plan (the “Executive Incentive Plan”)
adopted by the Board for such year, and shall be eligible to receive an annual
cash bonus under such plan (any such cash bonus an “Annual Cash Bonus”) and/or
an annual grant of restricted stock, stock options or other equity award (any
such equity award an “Equity Grant”), as determined by the Board. Although the
target bonus compensation for the Executive will be equal to fifty percent (50%)
of Base Salary, the determination whether to award any Annual Cash Bonus or
Equity Grant and the form and amount thereof (notwithstanding such target bonus
compensation) shall be at the sole and absolute discretion of the Board,
provided, however, that notwithstanding the foregoing, the Executive shall
receive the following minimum grants of restricted stock (the "Minimum Grants"):


(a)            At the beginning of the first Employment Year, not less than
Seven Hundred Fifty Thousand (750,000) shares of Employer common stock (such
minimum amount being subject to adjustment for stock dividends, subdivisions,
reclassifications, recapitalizations and other similar events affecting all of
the shares of Employer common stock), one-third (1/3) of which shall fully vest
on the last day of each Employment Year during the Initial Term so long as the
Executive is still then employed by the Employer or any of its subsidiaries; and


(b)            At the beginning of the first Employment Year of the Renewal Term
(if applicable), not less than Seven Hundred Fifty Thousand (750,000) shares of
Employer common stock (such minimum amount being subject to adjustment for stock
dividends, subdivisions, reclassifications, recapitalizations and other similar
events affecting all of the shares of Employer common stock), one-third (1/3) of
which shall fully vest on the last day of each Employment Year during the
Renewal Term so long as the Executive is still then employed by the Employer or
any of its subsidiaries.


(c)            In addition to the grants to be made pursuant to subsections (a)
and (b) above, (i) at the beginning of each Employment Year of the Initial Term,
the Employer shall make a grant of restricted stock of 250,000 shares of
Employer common stock (such minimum amount being subject to adjustment for stock
dividends, subdivisions, reclassifications, recapitalizations and other similar
events affecting all of the shares of Employer common stock), one-third (1/3) of
which shares shall fully vest on the last day of the Employment Year in which
granted and on the last day of each of the next two succeeding Employment Years
so long as the Executive is still then employed by the Employer or any of its
subsidiaries; and (ii) at the beginning of the Renewal Term (if applicable), the
Employer shall make a grant of restricted stock of 250,000 shares of Employer
common stock (such minimum amount being subject to adjustment for stock
dividends, subdivisions, reclassifications, recapitalizations and other similar
events affecting all of the shares of Employer common stock), one-third (1/3) of
which shares shall fully vest on the last day of each Employment Year of the
Renewal Term so long as the Executive is still then employed by the Employer or
any of its subsidiaries.

 
4

--------------------------------------------------------------------------------

 

7.2            The Board’s decision to cause the Employer to make or to not make
a discretionary bonus payment to the Executive in any year (including, without
limitation, the consideration to be received or methodology applied by the Board
to a discretionary bonus eligibility determination in any year) shall have no
bearing on the Executive’s eligibility to earn a bonus in any succeeding year,
nor shall the amount, form, or payment timing of any such discretionary bonus in
any year nor the making of the Minimum Grants have any bearing on any aspect of
a discretionary bonus determination in any subsequent year.  The Executive
acknowledges and agrees the Executive’s eligibility to participate in the
Executive Incentive Plan, other than with respect to the Minimum Grants, may be
based on the attainment of performance goals, subject to stockholder approval
and that shall otherwise comply with the requirements of Section 162(m) of the
Code and that the Board may, in its sole and absolute discretion, establish from
time to time one or more other annual or long-term bonus plans under which the
Executive may be an eligible participant and that also are based on the
attainment of performance goals, subject to stockholder approval and that shall
otherwise comply with the requirements of Section 162(m) of the Code.


7.3            In connection with the corporate governance of the Employer, if
and to the extent that the Board has delegated to a Compensation Committee the
responsibility for making determinations under the foregoing, then the
determination of the Compensation Committee shall be binding.


8.                  Expenses.


8.1            The Employer shall reimburse the Executive for all reasonable
expenses actually incurred or paid by the Executive during the Term in the
performance of the Executive’s services. The Employer shall make reimbursement
within a reasonable time following the Executive’s presentation of expense
statements, vouchers, receipts, or such other supporting information as the
Employer reasonably may require from the Executive. The Executive acknowledges
that the Employer’s policies regarding the documentation of expenses for which
reimbursement is sought may change from time to time, and the Executive agrees
that Executive will comply with the Employer’s reasonable documentation
requirements; provided that each and every reimbursement due hereunder shall be
requested and paid not later than six months after being incurred.  It is agreed
and understood that any reimbursements by the Employer to the Executive of any
eligible expenses under this Agreement that are not excludable from the
Executive’s income for Federal income tax purposes (the “Taxable
Reimbursements”) shall be made by no later than the earlier of the date on which
they would be paid under the Employer’s normal policies and the last day of the
taxable year of the Executive following the year in which the expense was
incurred.  The amount of any Taxable Reimbursements during any taxable year of
the Executive shall not affect the expenses eligible for reimbursement in any
other taxable year of the Executive.  The right to a Taxable Reimbursement shall
not be subject to liquidation or exchange for another benefit.

 
5

--------------------------------------------------------------------------------

 

8.2            The Executive at all times shall be entitled to: (a) travel in
business class seating (or its equivalent) on a reputable airline when the
Executive travels on domestic flights more than three hours in length in
connection with the Employer’s business; (b) to hotel accommodations while
outside the Metropolitan Area on business at a full-service hotel with
sufficient space, furnishings, and technological facilities and appointments for
the Executive’s comfortable and productive work in the room; and (c) private car
service when required to travel in connection with the Employer’s business,
attend business meetings, or work or attend functions outside of normal business
hours or on weekends or holidays.


9.                  Benefits.


9.1            The Executive shall be eligible to accrue the equivalent of four
(4) weeks vacation during each Employment Year of the Term. The Employer will
credit the Executive for Executive’s full annual accrual at the commencement of
each Employment Year of the Term, i.e. not on a proportional basis during the
course of each Employment Year of the Term. The Executive additionally shall be
entitled to remain away from work for as many or as few days as required by the
Executive due to the Executive’s bona fide illness, subject to the provisions of
Section 13 of this agreement. The Executive may observe any legal holidays,
other holidays recognized by the Employer, and religious holidays that the
Executive deems appropriate, in the sound exercise of Executive’s business
judgment.


9.2            During the Term, the Executive shall be eligible to participate
in any pension, profit sharing, stock purchase, and retirement savings program
or plan established by the Employer or any of its subsidiaries for which the
Executive provides services hereunder (“Participating Subsidiaries”), including,
without limitation, any such program or plan offered by the Employer or
Participating Subsidiaries to its executive or non-executive employees. The
Executive additionally shall be eligible to participate in any group life
insurance, hospitalization, medical, health and accident, dental, disability, or
similar plan or program made available by the Employer or Participating
Subsidiaries to its executive or non-executive employees. The Executive
acknowledges that Executive’s participation in any benefit plan described in
this Section 9.2 may require, where required from other senior executives of the
Employer or Participating Subsidiaries, the Executive’s co-payment of a periodic
premium as a deduction from the Base Salary payable to Executive.    The
Executive additionally acknowledges that the Executive’s actual ability to
participate in any program, plan, or other benefit opportunity in which the
Executive otherwise is eligible to participate ultimately may be determined and
governed by the terms and conditions of a third-party provider’s plan or
program, and the Executive affirms that any third-party’s decision denying the
Executive’s participation in a particular program or plan, the provision of
coverage or a benefit in respect of a particular circumstance or expense, or a
comparable decision adversely affecting the Executive shall not constitute a
breach of this agreement by the Employer, so long as the Employer does not
offer, designate, or select a program or plan with the actual intention of
excluding the Executive’s eligibility or participation in the opportunity.

 
6

--------------------------------------------------------------------------------

 

9.3            The Employer agrees that in the event of the Executive’s death
during the Term, the Employer will pay to the Executive’s estate the following,
which shall be distributed in accordance with the Executive’s will or
testamentary plan, as directed by any court having jurisdiction over such
estate, or as directed by any duly appointed administrator or executor of the
Executive’s estate:  (i) all earned but unpaid Base Salary through the date of
the Executive’s death, plus an amount equal to one hundred percent (100%) of the
Base Salary in effect at the date of the Executive’s death; (ii) all previously
awarded and unpaid Annual Cash Bonus at the date of the Executive’s death; (iii)
all unpaid reimbursable business expenses incurred by the Executive through the
date of the Executive’s death; and (iv) the full costs relating to the
continuation of any group health and dental plan provided through the Employer
in which the Executive participated at the time of his death, and through which
coverage was provided to any dependent(s) of the Executive at the date of the
Executive’s death, for a period of one (1) year following the Executive’s death,
without regard to the availability or expiration of any continuation option or
feature provided by the plan(s), or as otherwise provided to a lesser extent by
applicable law at the time of the Executive’s death.


The Executive acknowledges that the Employer may, as it deems appropriate, seek,
obtain, and maintain during all or part of the Term insurance connected with the
life of the Executive, and for the benefit of the Employer. In the event that
the Employer elects to do so, the Executive agrees: to provide any medical
information required by the insurer issuing such coverage; to submit no more
frequently than semi-annually to any medical examination required by the insurer
in connection with the granting or renewal of such coverage (at which
examinations, the Executive's personal physician may be present); and to
otherwise cooperate reasonably with the Employer’s attempts to obtain such
coverage. Any insurer’s rejection of an application submitted by the Employer
connected with this Section 9.3 in no event shall constitute a breach of this
agreement by the Executive, and the Employer shall not request nor in another
manner seek any information from the Executive, the insurer, or any other
person(s) connected with the rejection.


9.4            The Employer agrees that in the event of any of the Executive’s
death during the Term or permanent Disability after completion of the second
Employment Year of the Initial Term, or the termination of the Executive’s
employment under either Section 12.5 or Section 12.6 hereof, the Employer shall
cause any stock options, restricted stock or other equity-based instruments that
previously were issued to the Executive to vest fully and shall take all action
necessary to cause the assignment or transfer of such options, securities or
other instruments as directed by the Executive’s will or testamentary plan, or
as directed by any duly appointed administrator or executor of the Executive’s
estate.


10.                Indemnification. The Employer shall indemnify the Executive
against all losses, claims, expenses, or other liabilities of any nature arising
by reason of the fact that Executive: (a) is or was a director, officer,
employee, or agent of the Employer or any of its subsidiaries or affiliates; or
(b) while a director, officer, employee or agent of the Employer or any of its
subsidiaries or affiliates, is or was serving at the request of the Employer as
a director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of another corporation, partnership, joint venture, trust,
employee benefit plan or other entity, in each case to the fullest extent
permitted under the Delaware General Corporation Law, as the same exists or may
hereafter be amended. Without limiting the generality of the foregoing, the
Executive shall be entitled in connection with Executive’s employment and in
connection with Executive’s services as an officer and director of the Employer
to the benefit of the provisions relating to indemnification and advancement of
defense costs and expenses contained in the bylaws and certificate of
incorporation of the Employer, as the same in the future may be amended (not
including any amendments or additions that limit or narrow, but including any
that add to or broaden, the protection afforded to the Executive), to the
fullest extent permitted by applicable law. The Employer shall advance to the
Executive all costs of investigation or defense incurred by the Executive in
connection with any pending or threatened claim for which the Executive may be
entitled to indemnification hereunder, provided that the Executive shall agree
to return to the Employer any such reimbursed amounts, without interest, if it
is determined in a final, non-appealable judgment by a Court of competent
jurisdiction that the Executive is not entitled to indemnification by the
Employer for losses incurred in connection with such claim. The indemnification
obligations of the Employer shall survive from the Effective Date of this
agreement and continue until three (3) months after the expiration of any
applicable statute of limitations with respect to any claim made against the
Executive for which the Executive is or may be entitled to indemnification (the
“Survival Period ”), and shall survive after the Survival Period with respect to
any indemnification claim as to which the Employer has received notice on or
prior to the end of the Survival Period.  During the Term of this Agreement and
during the Survival Period, the Employer will maintain for the benefit of the
Executive, on an “occurrence” basis, a directors and officers errors and
omissions insurance policy, or a similar insurance policy(ies), providing
coverage from a financially reputable carrier. Anything in this agreement to the
contrary notwithstanding, this Section 10 shall survive the termination of this
agreement for any reason, and no release which may be entered into in connection
with the termination of the Executive's employment will be deemed to release the
Employer from its obligations under this Section 10.

 
7

--------------------------------------------------------------------------------

 

11.                Confidential Information. The Executive acknowledges that
Executive’s employment will fully familiarize the Executive with the trade
secrets and confidential and proprietary information of the Employer (the
“Confidential Information”). Examples of Confidential Information include,
without limitation, information regarding the Employer’s costs, profits,
markets, sales, products, key personnel, operational methods, technical
processes, business strategies, and other proprietary information. The Executive
further acknowledges that the unintentional or intentional disclosure of any
Confidential Information would have a material adverse effect on the business,
assets, prospects, financial condition and development of the Employer. The
Executive therefore covenants and agrees as set forth below:


11.1          The Executive will during the Term and at all times thereafter,
keep secret all Confidential Information, and will not intentionally disclose
Confidential Information to anyone outside of the Employer and their respective
advisors, directors, officers, employees, agents, consultants, financing sources
and other representatives, other than as may be strictly necessary in connection
with the Executive’s performance of the duties under this agreement, or
otherwise with the Employer’s prior written consent, provided that: (i) the
Executive shall have no such obligation to the extent Confidential Information
is or becomes publicly known, other than as a result of the Executive’s breach
of the obligations hereunder; and (ii) the Executive may, after giving prior
notice to the Employer to the extent practicable under the circumstances,
disclose such matters to the extent required by applicable laws or governmental
regulations or judicial or regulatory process; provided, however, that if the
Executive is required (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information pursuant to the foregoing
clause (ii), Executive agrees to use reasonable efforts to provide the Employer
with prompt notice of each such request so that the Employer may seek an
appropriate protective order or waive compliance by the Executive with the
provisions of this agreement or both; provided, further, however, that if,
absent the entry of a protective order or the receipt of a waiver under this
agreement, the Executive is, in the opinion of Executive’s counsel, legally
compelled to disclose such Confidential Information under pain of liability for
contempt or other censure or penalty (civil or criminal), the Executive may
disclose such information to the persons and to the extent required without
liability under this agreement. In such event, the Executive shall give the
Employer written notice of such disclosure, in reasonable detail, as soon as
possible, but in any event not later than concurrently with making such
disclosure, and the Executive shall exercise reasonable commercial efforts to
obtain reliable assurances that confidential treatment will be accorded any such
Confidential Information so disclosed.

 
8

--------------------------------------------------------------------------------

 

11.2          The Executive will deliver promptly to the Employer at the
termination of Executive’s employment by the Employer, or at any other time the
Employer may so request, all memoranda, notes, records, reports, and other
documents (including, without limitation, drafts, whole or partial copies, and
information stored or maintained electronically, magnetically, in a computer, or
through any other medium invented in the future) relating to the Employer’s
business, which were obtained by Executive while employed by, or otherwise
serving or acting on behalf of, the Employer and which Executive may then
possess or have under Executive’s control.


11.3          The Executive’s duties may require that Executive enter into
confidentiality agreements, nondisclosure agreements, or comparable agreements
with third parties, and a third party may require the Executive’s entry into
such an agreement(s) personally and on behalf of the Employer. In any such
event, the Executive agrees to engage in reasonable efforts to perform any such
agreement.


11.4          During the Term, the Employer may adopt or implement additional
Confidential Information policies, procedures, or requirements in connection
with the Employer’s business, and any such policies, procedures, or requirements
will supplement this Section 11, without additional consideration from the
Employer to the Executive, except to the extent, if any, that they conflict with
this agreement, in which event this agreement shall control and govern.


12.                Termination. The following definitions shall apply to the use
of such terms in this agreement:


12.1          “Cause” means:


(a)            the Executive engages in any intentional act of fraud against
Employer;

 
9

--------------------------------------------------------------------------------

 

(b)            the Executive engages in willful malfeasance or gross negligence
in the performance of this Agreement or capacity as an employee of the Employer;


(c)            the Executive’s refusal to perform the duties required or
requested consistent with Executive’s obligations under this agreement and under
law, which refusal continues for more than five (5) days following the
Employer’s written notice of such refusal;


(d)            the Executive’s conviction of a felony or entering a plea of nolo
contendre to a felony charge;


(e)            the Executive’s material breach of this agreement; or


(f)            any finding by the Securities and Exchange Commission pertaining
to the Executive which, in the opinion of independent counsel selected by the
Employer, could reasonably be expected to impair or impede the Employer’s
ability to register, list, or otherwise offer its stock to the public, or to
maintain itself as a publicly-traded company in good standing with the
Securities and Exchange Commission.


For purposes of this Section 12.1, no act, or failure to act, by the Executive
shall be “willful” unless committed without a reasonable belief that the act or
omission was in the best interest of the Employer.


12.2          “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:


(a)            any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (an
“Exchange Act Person”) becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of securities of the Employer
representing more than thirty-five percent (35%) of the combined voting power of
the Employer’s then outstanding securities other than by virtue of a merger,
consolidation or similar transaction, provided that, notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (i) if Robert F.X.
Sillerman or affiliates of his (a “Sillerman Controlled Entity”) beneficially
own more than such thirty-five percent (35%) at any time; or (ii) solely because
the level of ownership held by any Exchange Act Person (the “Subject Person”)
exceeds the designated percentage threshold of the outstanding voting securities
as a result of a repurchase or other acquisition of voting securities by the
Employer reducing the number of shares outstanding, provided further that if a
Change in Control would occur (but for the operation of this proviso) as a
result of the acquisition of voting securities by the Employer, and after such
share acquisition, any such Subject Person (so long as not a Sillerman
Controlled Entity) becomes the owner of any additional voting securities that,
assuming the repurchase or other acquisition had not occurred, increases the
percentage of the then outstanding voting securities owned by such Subject
Person over the designated percentage threshold, then a Change in Control shall
be deemed to occur;

 
10

--------------------------------------------------------------------------------

 

(b)            there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Employer if, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Employer immediately prior thereto do not own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction;


(c)            there is consummated a sale, lease, license or other disposition
of all or substantially all of the consolidated assets of the Employer and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Employer and its
subsidiaries to an entity, more than fifty percent (50%) of the combined voting
power of the voting securities of which are owned by stockholders of the
Employer in substantially the same proportion as their ownership of the Employer
immediately prior to such sale, lease, license or other disposition; or


(d)            during any period of 12 consecutive months, individuals who at
the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election by stockholders, of each new director was approved by a vote of at
least a majority of the directors then still in office who were directors at the
beginning of the period.


12.3          “Constructive Termination without Cause” means the termination of
the Executive’s employment at Executive’s initiative after, without the
Executive’s prior written consent, one or more of the following events:


(a)            requiring the Executive to report to any person other than
directly and exclusively to the Board or the Executive Chairman of the Board;
any material diminution in the Executive’s authority, duties or
responsibilities;


(b)            a material breach by Employer of this agreement, including,
without limitation, the failure by the Employer to fulfill its obligations under
this agreement;


(c)            a material reduction in the Base Salary; or


(d)            relocating the Executive’s principal place of work outside the
Metropolitan Area.


The Executive agrees that each of the following must occur before the Executive
may assert the existence of a Constructive Termination without Cause: (i) the
Executive must provide written notice to the Board or the Chairman of the Board,
within a period not to exceed thirty (30) days after the first occurrence of the
event that allegedly constitutes Constructive Termination without Cause, with
reasonable specification of the matter(s) giving rise to the notice; (ii) the
Employer must have the opportunity, through the Chairman or a Board member
designated by him, to respond in writing to the written notice, with the
assistance of any counsel deemed appropriate by the Employer (at its expense)
not sooner than ten (10) business days after delivery of the written notice;
(iii)  upon delivery of the written notice referred to in clause (i) of this
paragraph, the Employer shall have a period of thirty (30) days within which to
cure any deficiency that would result in Constructive Termination without Cause;
and (iv) if the Employer fails to cure a deficiency within such thirty (30) day
period, the Executive must actually terminate employment within fifteen (15)
days of the Employer’s failure to cure such deficiency. The Board must have the
opportunity, acting collectively or through a designee, to investigate, inquire,
and otherwise inform itself of the assertion, followed by a hearing before the
Board during which the Executive is allowed the opportunity to orally present
Executive’s position during a confidential meeting of the entire Board, and the
Employer is allowed to respond, within ten (10) business days after the Employer
delivers to the Executive its written response to the Executive’s written
notice.

 
11

--------------------------------------------------------------------------------

 

12.4          Termination by the Employer for Cause. If the Employer terminates
this agreement for Cause, the Executive shall be paid, as soon as practicable
but no later than two and one-half months following such termination, (i) all
earned but unpaid Base Salary through the date of termination; (ii) any
previously awarded and unpaid Annual Cash Bonus; and (iii) all unpaid
reimbursable expenses incurred by Executive through the date of termination. In
the event the Employer terminates the Executive’s employment for Cause, the
Executive shall have no further obligation or liability to the Employer in
connection with the performance of this agreement (except the continuing
obligations specified in Section 11 and Section 14).


12.5          Termination without Cause or Constructive Termination without
Cause. In the event the Employer terminates Executive’s employment without
Cause, other than due to Disability or death, or in the event there is a
Constructive Termination without Cause (in each case other than a Change in
Control Termination as set forth in Section 12.6), the Executive shall be
entitled to:


(a)            be paid by the Employer (i) the Base Salary in effect on the date
of termination (or in the event a Base Salary reduction is the basis for a
Constructive Termination without Cause, the Base Salary in effect immediately
prior to such a reduction) through the date of termination (in the proportions
of cash and shares of stock that the Executive has elected pursuant to Section
6.2, it being agreed that all other payments described in this Section 12.5 will
be paid entirely in cash), (ii) any previously awarded and unpaid Annual Cash
Bonus; (iii) a pro rated Annual Cash Bonus for the year of termination based on
the Annual Cash Bonus paid to the Executive for the immediately preceding
Employment Year or $125,000, whichever is greater; and (iv) all unpaid
reimbursable expenses incurred by Executive through the date of termination,
with payment made as soon as practicable but no later than two and one-half
months following such termination date;


(b)            a lump sum, to be paid by the Employer as soon as practicable but
not later than two and one-half months following such termination date, equal to
the Base Salary in effect on the date of termination (or in the event a Base
Salary reduction is the basis for a Constructive Termination without Cause, the
Base Salary in effect immediately prior to such a reduction) for a three (3)
month period following such termination (the “Post Termination Salary Payment”).

 
12

--------------------------------------------------------------------------------

 

(c)            a payment in the amount equal to three (3) months then Base
Salary in consideration for Executive agreeing in writing to comply with the
terms of Sections 14.1, 14.2, 14.5 and 14.6 hereof (notwithstanding a
Termination without Cause or a Constructive Termination hereunder) for a period
of twelve (12) months following the date of the Termination without Cause or
Constructive Termination.


(d)            a continuation of the health and dental benefits provided to the
Executive and her covered dependents under the Employer’s health and dental
plans as in effect from time to time (except that if providing any such benefit
under the terms of a plan would cause an adverse tax effect, the Employer may
provide the Executive with equivalent cash payments outside of the plan at the
same time the benefits would otherwise have been taxable to the Executive) for a
period of one (1) year following such termination (the “Post Termination Benefit
Period”), with no additional cost or charge payable by the Executive.


(e)            Notwithstanding the foregoing, if at the time of Executive’s
Separation from Service (as defined in Treasury Regulation 1.409A-1(h)) the
Executive is a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i), any amount or benefits that constitutes “nonqualified deferred
compensation” within the meaning of Code Section 409A that becomes payable to
Executive on account of the Executive’s Separation from Service will not be paid
until after the earlier of (i) first business day of the seventh month following
Executive’s Separation from Service, or (ii) the date of the Executive’s death
(the “409A Suspension Period ”). Within fourteen (14) calendar days after the
end of the 409A Suspension Period, the Executive shall be paid a cash lump sum
payment equal to any payments (including interest on any such payments), and
benefits that the Employer would otherwise have been required to provide under
this Section 12.5 or Section 12.6 but for the imposition of the 409A Suspension
Period delayed because of the preceding sentence. Thereafter, the Executive
shall receive any remaining payments and benefits due under this agreement in
accordance with the terms of this Section (as if there had not been any
Suspension Period beforehand).


Notwithstanding any other provision of this agreement, no benefits or amounts
shall be payable under this Section 12.5 or Section 12.6 unless the Executive
executes and delivers a general release of claims in a form and manner
reasonably satisfactory to the Employer including, but not limited to, a release
of any and all claims arising out this agreement and the Executive's employment
relationship with the Employer, and such release has become irrevocable pursuant
to its terms (it being understood, however, that in no event will such release
expand any of the post-termination restrictions referred to in paragraph (c)
above).  The Executive shall forfeit all rights to such payments and benefits
unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within thirty (30) days (or such longer period which
is provided by law for review and revocation) following the delivery of such
release, signed by the Employer, to the Executive.  If such release is executed
and delivered and no longer subject to revocation as provided in the preceding
sentence, then the following shall apply:

 
13

--------------------------------------------------------------------------------

 

(i)             To the extent any such cash payment or continuing benefit to be
provided is not “deferred compensation” for purposes of Code Section 409A, then
such payment or benefit shall commence upon the first scheduled payment date
immediately after the date the release is executed and no longer subject to
revocation (the “Release Effective Date”).  The first such cash payment shall
include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this agreement had such payments
commenced immediately upon the Executive’s  termination of employment, and any
payments made thereafter shall continue as provided herein.  The delayed
benefits shall in any event expire at the time such benefits would have expired
had such benefits commenced immediately following the termination of the
Executive’s employment.


(ii)            To the extent any such cash payment or continuing benefit to be
provided is “deferred compensation” for purposes of Code Section 409A, then such
payments or benefits shall be made or commence upon the sixtieth (60) day
following the termination of the Executive’s employment.  The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior thereto under the terms of this agreement had such payments commenced
immediately upon the termination of the Executive’s employment, and any payments
made thereafter shall continue as provided herein.  The delayed benefits shall
in any event expire at the time such benefits would have expired had such
benefits commenced immediately following the termination of the Executive’s
employment.


The Employer may provide, in its sole discretion, that the Executive may
continue to participate in any benefits delayed, provided that the Executive
shall bear the full cost of such benefits during such delay period.  Upon the
date such benefits would otherwise commence pursuant to this Section 12.5 or
Section 12.6 hereof, the Employer shall reimburse the Executive the Employer’s
share of the cost of such benefits, to the extent that such costs otherwise
would have been paid by the Employer or to the extent that such benefits
otherwise would have been provided by the Employer at no cost to the Executive,
in each case had such benefits commenced immediately upon the termination of the
Executive’s employment.  Any remaining benefits shall be reimbursed or provided
by the Employer in accordance with the schedule and procedures specified herein.


12.6          Termination Following a Change in Control. If, within 12 months
following a Change in Control, the Employer terminates Executive’s employment
without Cause, other than due to Disability or death, or there is a Constructive
Termination without Cause (a “Change in Control Termination”), the Executive
shall be entitled to be paid by the Employer, as soon as practicable but no
later than two and one-half months following the date of termination:


(a)            (i) the Base Salary in effect on the date of termination (or in
the event a Base Salary reduction is the basis for a Constructive Termination
without Cause, the Base Salary in effect immediately prior to such a reduction)
through the date of termination (in the proportions of cash and shares of stock
that the Executive has elected pursuant to Section 6.2, it being agreed that all
other payments described in this Section 12.6 will be paid entirely in cash),
(ii) any previously awarded and unpaid Annual Cash Bonus; (iii) an Annual Cash
Bonus for the year of termination based on the Annual Cash Bonus paid to the
Executive for the immediately preceding Employment Year or $125,000, whichever
is greater; and (iv) all unpaid reimbursable expenses incurred by Executive
through the date of termination.

 
14

--------------------------------------------------------------------------------

 

plus;


(b)            (x) a lump sum, to be paid by the Employer as soon as practicable
but not later than two and one-half months following such termination date,
equal to the Post Termination Salary Payment; plus


(c)            A payment in the amount equal to three (3) months then Base
Salary in consideration for Executive agreeing in writing to comply with the
terms of terms of Sections 14.1, 14.2, 14.5 and 14.6 hereof (notwithstanding a
Change of Control Termination hereunder) for a period of twelve (12) months
following the date of the Change in Control Termination.


The Executive shall also be entitled to the rights specified in Section 12.5(d)
for the period set forth in such section.


12.7          Voluntary Termination. In the event of the termination of this
agreement due to non-renewal of the Initial Term or any Renewal Term, or by the
Executive on Executive’s own initiative other than: (a) a termination due to
death or Disability; (b) a Constructive Termination without Cause; or (c) a
Change in Control Termination, the Executive shall have the same entitlements as
provided in Section 12.4 hereof for a termination for Cause. A voluntary
termination of employment by the Executive shall be effective upon reasonable
written notice to the Employer, given not later than ninety (90) days prior to
the end of the Initial Term in accordance with Section 2.1 hereof.  Written
notice need not be provided in the event of a termination due to death or
disability.


12.8          No Mitigation or Offset. At any termination of the Executive’s
employment, the Executive shall have no obligation to seek other employment.
There shall be no offset against amounts due the Executive under this agreement
on account of any remuneration attributable to any later employment,
consultancy, partnership, or other remunerative activity connected with the
Executive. However, the Employer may offset (at any time before the date that is
two and one-half months after the end of the calendar year in which the
Executive’s employment terminates) any amounts owed by the Executive to the
Employer or any of its subsidiaries or affiliates against amounts due to the
Executive under this agreement.  Notwithstanding any other provisions of this
agreement or any other agreement to which the Employer and the Executive are
parties to the contrary, in no event shall any payment under this agreement that
constitutes “deferred compensation” for purposes of Code Section 409A be subject
to offset by any other amount unless otherwise permitted by Code Section 409A.


13.                Disability.

 
15

--------------------------------------------------------------------------------

 

13.1          If during the Executive’s active employment the Executive becomes
Disabled (as defined below), the Employer shall pay to the Executive (i) the
full Base Salary, (ii) any previously awarded and unpaid Annual Cash Bonus; and
(iii) all unpaid reimbursable expenses incurred by Executive through the date of
termination in respect of the period ending on the last day of the sixth
consecutive month of disability (the “Disability Date”), and the additional
provisions set forth below shall apply:


13.2          If the Executive has not resumed Executive’s usual duties on or
prior to the Disability Date, the Expiration Date of this agreement
automatically shall accelerate to the Disability Date, and the Employer shall
pay to the Executive, or as directed by any properly appointed guardian of the
Executive, seventy-five percent (75%) of Executive’s Base Salary from the
Disability Date through the end of the Initial Term or any Renewal Term, as
applicable (without giving effect to any early termination provisions contained
in this agreement) and, the Employer shall have no obligation to pay any bonus,
discretionary bonus, or other form of compensation or consideration to the
Executive in respect of periods after the Disability Date, unless applicable law
requires the Employer to do so. Any Base Salary payable pursuant to this section
shall be reduced by the amount of any benefits payable to the Executive under
any group or individual disability insurance plan or policy, where the premiums
for such plan or policy are paid primarily by the Employer.  For purposes of
this Agreement, “Disabled” means the inability of the Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.


13.3          Unless the Employer voluntarily exercises its option under Section
13.4 to restore the Executive to full compensation, duties, functions, authority
and responsibilities, the Executive shall have no obligations to the Employer
from and after the Disability Date (except for Executive’s obligations under
Section 11 and Section 14, which shall survive); and


13.4          If during the Term and after a Disability Date, the Executive
shall no longer be Disabled, the Employer, by action of the Board, shall have
the right (exercisable within sixty (60) days after notice from the Executive of
such recovery), but not the obligation, to restore the Executive to employment,
full compensation, and Executive’s full level of duties, functions, authority
and responsibilities hereunder.


14.                Restrictive Covenants.


14.1          During the Term and for a period of twelve (12) months after
termination of the Executive’s employment hereunder for Cause, the Executive
shall not engage, whether directly or indirectly, through a sole proprietorship,
or as an employee, officer, consultant, director, manager, managing member,
stockholder, limited partner, general partner, trustee or member of any
corporation, general partnership, limited partnership, trust, limited liability
company or any other entity, in any business which is directly competitive with
the Employer’s Business. For purposes of this Section 14, the term “Business”
shall mean any business in which the Employer is actually engaged as of the
Expiration Date or any business in which, as of the Expiration Date, the
Employer, with the participation of the Executive, is actively planning on
becoming engaged within the ensuing twelve (12) months from the Expiration Date.

 
16

--------------------------------------------------------------------------------

 

14.2          During the Term and for a period of twelve (12) months after
termination of the Executive’s employment hereunder for Cause, the Executive
shall not:


(i)             Request, induce or attempt to influence any person or entity who
is or was a client, customer, contractor or supplier of the Employer to limit,
curtail or cancel its business with the Employer; or


(ii)            Request, induce, or attempt to influence any current or future
officer, director, employee, consultant, agent or representative of the Employer
to: (A) terminate his, her, or its employment or business relationship with the
Employer; or (B) commit any act that, if committed by the Executive, would
constitute a breach of any term or provision of this Section 14.


14.3          All copyrights, patents, trade secrets, or other intellectual
property rights associated with any ideas, concepts, techniques, inventions,
processes, or works of authorship developed or created by the Executive during
the course of Executive’s employment with the Employer (collectively, the “Work
Product”) shall belong exclusively to the Employer and shall, to the extent
possible, be considered a work made by the Executive for hire for the within the
meaning of Title 17 of the United States Code.  To the extent the Work Product
may not be considered work made by the Executive for hire for the Employer, the
Executive agrees to assign, and automatically assign at the time of creation of
the Work Product, without any requirement of further consideration, any right,
title, or interest the Executive may have in such Work Product.  Upon the
request of the Employer, the Executive shall take such further actions,
including execution and delivery of instruments of conveyance, as may be
appropriate to give full and proper effect to such assignment.


14.4          The Executive agrees during and after Executive’s employment with
the Employer to not make, either directly or indirectly, or cause to be made,
either directly or indirectly, by any other person or entity, any statement or
comment, whether oral, written or otherwise, or to take any other action which
disparages or criticizes the Employer, including any of their respective past,
present or future directors and officers, employees, businesses, business
practices, products or services, or which disrupts or impairs could disrupt or
impair the Employer, including their respective businesses.


14.5          It is expressly understood and agreed that the Executive and the
Employer consider the restrictions contained in this Section 14 to be
reasonable.  If a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this agreement is an unenforceable restriction against the Executive, the
provisions of this agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

 
17

--------------------------------------------------------------------------------

 

14.6          The Executive acknowledges and agrees that the remedies at law
available to the Employer for a breach or threatened breach of any of the
provisions of Section 11 and Section 14 hereof would be inadequate and they
would suffer irreparable injury as a result of such breach or threatened
breach.  In recognition of this fact, the Executive agrees that, in the event of
such a breach or threatened breach, in addition to any remedies the Employer may
have at law, (i) the Employer, without proof of an inadequate remedy at law,
posting any bond or proof of damages, shall be entitled to seek equitable relief
in the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available
and (ii) the Employer may cease making payments or providing any benefits to the
Executive otherwise provided herein during the pendency of any such breach or
threatened breach of any of the provisions of Section 11 and Section 14 hereof.


15.                Notices.  All notices, requests, consents and other
communications, required or permitted to be given hereunder, shall be in writing
and shall be deemed to have been duly given if delivered personally or by
facsimile transmission or mailed first class, postage prepaid, by registered or
certified mail, as follows (or to such other or additional address as either
party shall designate by notice in writing to the other in accordance herewith):


If to the Employer:


Function (X), Inc.
159 East 70th Street
New York, New York  10021


Facsimile: (646)349-5988


Attention: Board of Directors


If to the Executive:


Janet Scardino
114 Mercer Street, 7th Floor
New York, NY 10012


Facsimile:


Copies of all communications given hereunder to the Employer shall also be
delivered or sent, in like fashion, to: Mitchell J. Nelson, Esq., 650 Madison
Avenue, 15th Floor, New York, New York 10022; telephone: (212) 796-8174;
facsimile: (212) 750-3034.  Copies of all communications given hereunder to the
Employee shall also be delivered or sent, in like fashion, to: Daniel M. Wasser,
Esq., 488 Madison Avenue, 18th Floor, New York, New York 10022; telephone: (212)
935-5500; facsimile: (212) 308-0642.


All such notices, requests and other communications shall (a) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt of electronic
confirmation of delivery, and (c) if delivered by mail in the manner described
above to the address as provided in this Section, be deemed given upon receipt
(in each case regardless of whether such notice, request or other communication
is received by any other person to whom a copy of such notice is to be delivered
pursuant to this Section).

 
18

--------------------------------------------------------------------------------

 

16.                Disputes.


16.1          Arbitration of Monetary Disputes. Any action or claim seeking
monetary damages arising between the parties to this agreement (including,
without limitation, the Executive’s representative following Executive’s death
and any successor to the Employer), whether based on contract, negligence,
intentional tort, fraud or misrepresentation, statutorily prohibited
discrimination, including employment discrimination, or breach of other legal
duty arising from or connected in any manner with this agreement or its
performance shall be resolved exclusively through final and binding arbitration,
as follows:


(a)            The arbitration shall proceed in accordance with the National
Rules for the Resolution of Employment Disputes (the “Rules”) of the American
Arbitration Association (the “AAA”) in effect when the claim or dispute arose
between the parties, or in the event that the AAA no longer follows the National
Rules for the Resolution of Employment Disputes, then the AAA’s Commercial
Arbitration Rules (if applicable, the “Rules”) in effect on the date of this
agreement. Either party may, but neither party must, file or docket the dispute
for administration by the AAA, so long as the dispute proceeds in accordance
with this Section 16.1 and the applicable Rules.


(b)            The arbitrator(s) shall be selected as follows: Each party shall
by written notice to the other have the right to appoint one arbitrator. If,
within thirty (30) days following the giving of such notice by one party, the
other shall not, by written notice, appoint another arbitrator, the first
arbitrator shall be the sole arbitrator. If two arbitrators are so appointed,
they shall appoint a third arbitrator. If thirty (30) days elapse after the
appointment of the second arbitrator and the two arbitrators are unable to agree
upon the third arbitrator, then either party may, in writing, request that the
AAA appoint the third arbitrator.


(c)            Each party exclusively shall bear all costs, fees, and other
expenses charged by or associated with the arbitrator appointed by such party,
and the parties equally shall pay the costs and expenses of any third appointed
arbitrator. All proceedings connected with the arbitration, including hearings,
shall be held in New York, New York, and where a party appoints an arbitrator
who principally conducts his or her business outside of New York, New York, the
appointing party exclusively shall bear that arbitrator’s travel, temporary
lodging, and related costs and expenses. The general counsel of the AAA or his
or her designee, after the filing of the dispute with the AAA, exclusively shall
have the jurisdiction and the authority, after written application filed by a
party with the AAA and the opportunity for the other party to respond in
writing, to inequitably allocate between the parties the AAA’s pre-hearing
filing and administrative fees and the fees and expenses of any appointed
arbitrator(s), subject to reallocation among the parties by the arbitrator(s) in
any final award (or decision).

 
19

--------------------------------------------------------------------------------

 

(d)            All proceedings, hearings, testimony, documents, or writings
related to the arbitration shall be confidential, i.e., not disclosed by a
party, a party’s representative(s), or any testifying witnesses to a person or
entity not a party to, or interested in, the arbitration. The parties further
agree, without regard to any AAA rule to the contrary, that where a written
reasoned award(s) is made by the arbitrator(s), the arbitrator(s) also shall
issue a one-page award (or decision) in a form which permits a future need by
any party to judicially enforce the award, but that the written reasoned award
shall not be disclosed by the parties to any person or body not connected
directly with the arbitration.


(e)            The arbitrator(s) appointed exclusively shall have jurisdiction
to determine any claim, including the arbitrability of any claim, submitted to
him, her, or them. Each party shall bear its own arbitration costs and expenses,
including, without limitation, the costs and expenses associated with any
attorney or other expert or representative retained by the party in connection
with a claim, without regard to any pre-award application by the AAA of the last
sentence of Section 16.1(c). The interpretation and enforceability of the
arbitration agreement memorialized in this section shall be determined in
accordance with the United States Federal Arbitration Act (9 U.S.C. §1, et seq.)
(the “FAA”), unless the New York State Arbitration Act (the “New York Act”)
(CPLR §7501, et seq.) would make enforceable this agreement after an appointed
arbitrator(s) finds it unenforceable under the FAA, in which case the New York
Act shall be applied. Any process required or desirable in connection with any
arbitration under this Section 16.1 shall be issued and served as authorized by
the FAA, the New York Act, or any treaty to which the United States is a
signatory, and upon a party by personal or permitted substitute service anywhere
in the world. The substantive law applied by the arbitrator(s) to the
determination of any claim or defense not connected with the enforceability of
this arbitration agreement shall be the internal laws of the State of New York,
without reference to conflicts of law principles.


(f)            The parties agree that the appointed arbitrator(s) shall have no
power or authority to make awards or issue orders of any kind, except as
authorized by the FAA and the internal laws of the State of New York. Any
monetary award made shall be payable promptly in United States dollars, free of
any tax, offset, or deduction (unless required by law), and any costs, fees, or
taxes incident to enforcing the award shall, to the maximum extent permitted by
law, be charged against the party resisting enforcement.


16.2          Claims for Equitable Relief.  Any action or proceeding initiated
by any party to this agreement seeking any form of temporary or preliminary
injunctive relief, including, without limitation, specific performance,
connected with this agreement or its performance may be brought against any
other party in the courts of the State of New York or, if the party has or can
acquire jurisdiction, in the United States District Court for the Southern
District of New York, and each of the parties consents to the jurisdiction of
such courts in any such action or proceeding, and each party waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on any party anywhere in the world. The
parties agree that the pursuit of any relief described in this Section 16.2 in
no way may or shall diminish, defeat, or otherwise impair the agreement
expressed in Section 16.1.

 
20

--------------------------------------------------------------------------------

 

17.                General.


17.1          Governing Law.  This agreement shall be interpreted, construed,
and enforced in accordance with the internal laws of the State of New York,
without regard to conflicts of law principles.


17.2          Captions.  This agreement contains section headings for reference
only. The headings in no way affect the meaning or interpretation of this
agreement.


17.3          Entire Agreement.  This agreement fully memorializes the agreement
and understanding of its parties relating to its subject matter, and supersedes
all prior or contemporaneous agreements, arrangements and understandings,
written or oral, between the parties with respect to such subject matter.  This
agreement may be executed and delivered (by facsimile or other electronic
transmission) in one or more counterparts, each of which shall be an original,
but all of which together shall constitute one instrument


17.4          Successors and Assigns.  This agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive, and any
prohibited assignment attempted by the Executive is void. This agreement shall
be binding on any successor to the Employer, whether by merger, acquisition of
substantially all of the Employer’s assets, or otherwise, as fully as if such
successor was a signatory hereto and the Employer shall cause such successor to,
and such successor shall, expressly assume the Employer’s obligations hereunder.
Notwithstanding anything else herein contained, the term “Employer” as used in
this agreement, shall include all such successors.


17.5          Amendments; Waivers.  This agreement cannot be changed, modified
or amended, and no provision or requirement hereof may be waived, without an
affirmative vote of the Board or its Compensation Committee (if any) and the
consent in writing of the Executive and the Employer. The failure of a party at
any time or times to require performance of any provision hereof shall in no
manner affect the right of such party at a later time to enforce the same. No
waiver by a party of the breach of any term or covenant contained in this
agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this agreement.


17.6          Beneficiaries.  Whenever this agreement provides for any payment
to the Executive’s estate, such payment may be made instead to such beneficiary
or beneficiaries as the Executive may have designated in a writing filed with
the Employer. The Executive shall have the right to revoke any such designation
and to redesignate a beneficiary or beneficiaries by written notice to the
Employer (and to any applicable insurance company) to such effect.


17.7          Reformation.  The Executive and the Employer agree that any
provision of this agreement deemed unenforceable or invalid may be reformed to
permit enforcement of the objectionable provision to the fullest permissible
extent. Any provision of this agreement deemed unenforceable after modification
shall be deemed stricken from this agreement, with the remainder of the
agreement being given its full force and effect.

 
21

--------------------------------------------------------------------------------

 

17.8          Full Negotiation.  The Executive and the Employer affirm that each
fully understands this agreement’s meaning and effect. Each party has
participated fully and equally in the negotiation and drafting of this
agreement. .


17.9          Tax Withholding. The Employer may deduct from any compensation
payable to the Executive hereunder amounts sufficient to cover the Executive’s
share of applicable federal, state and/or local income tax withholding, old-age
and survivors’ and other social security payments, state disability and other
insurance premiums and payments or other governmentally imposed charges against
income as may be required by law.


17.10        The Employer.  Notwithstanding anything else herein contained, the
term “Employer”, as used in this Agreement, shall refer to the Employer and its
successors and assigns and, with respect to Sections 11 and 14 hereof, also
means its subsidiaries and affiliated entities and their respective successors
and assigns.


17.11        Representations and Warranties of Executive.  The Executive
represents and warrants to the Employer that: (a) there are no restrictions,
agreements or understandings, oral or written, to which the Executive is a party
or by which the Executive is bound that prevent or make unlawful the Executive's
execution or performance of this agreement; (b) none of the information supplied
by the Executive to the Employer or any representative of the Employer in
connection with the Executive's employment by the Employer misstated a material
fact or omitted information necessary to make the information supplied not
materially misleading; (c) the Executive does not have any business or other
relationship that creates a conflict between the interests of the Executive and
the Employer or any of its subsidiaries; and (d) that the Executive is free and
able to execute this agreement and to enter into employment with the Employer on
the terms and conditions hereof.


17.12        Currency.  Each and every reference to a monetary amount in this
agreement means United States dollars.


18.            Compliance with Code Section 409A.


18.1          General.  It is the intention of both the Employer and the
Executive that the benefits and rights to which the Executive could be entitled
pursuant to this agreement comply with Code Section 409A and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section
409A”), to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this agreement shall be construed in a manner
consistent with that intention.  If the Executive or the Employer believes, at
any time, that any such benefit or right that is subject to Section 409A does
not so comply, it shall promptly advise the other and shall negotiate reasonably
and in good faith to amend the terms of such benefits and rights such that they
comply with Section 409A (with the most limited possible economic effect on the
Executive and on the Employer).


18.2          Distributions on Account of Separation from Service.  If and to
the extent required to comply with Section 409A, no payment or benefit required
to be paid under this agreement on account of termination of the Executive’s
employment shall be made unless and until the Executive incurs a “separation
from service” within the meaning of Section 409A.

 
22

--------------------------------------------------------------------------------

 

18.3          No Acceleration of Payments. Neither the Employer nor the
Executive, individually or in combination, may accelerate any payment or benefit
that is subject to Section 409A, except in compliance with Section 409A and the
provisions of this agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.


18.4          Treatment of Each Installment as a Separate Payment and Timing of
Payments. For purposes of applying the provisions of Section 409A to this
agreement, each separately identified amount to which the Executive is entitled
under this agreement shall be treated as a separate payment.  In addition, to
the extent permissible under Section 409A, any series of installment payments
under this agreement shall be treated as a right to a series of separate
payments.  Whenever a payment under this agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Employer.


[SIGNATURE PAGE FOLLOWS]

 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Employment Agreement as
of the date first above written.


EMPLOYER:
 
EXECUTIVE:
       
FUNCTION (X), INC.
                 
/s/ Janet Scardino
By:
/s/ Mitchell J. Nelson  
Name: Janet Scardino
Name:
Mitchell J. Nelson
   
Title:
Executive Vice President and General Counsel    

 
 
24

--------------------------------------------------------------------------------